Citation Nr: 0901000	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This claim comes before the Board of Veterans' Appeals on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was afforded an RO hearing in March 2007.  A 
transcript from that hearing is included in the claims 
folder. 

It appears that the RO adjudicated the claim for service 
connection for post-traumatic stress disorder on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for post-
traumatic stress disorder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The January 2004 RO rating decision that denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder was not appealed and is final.

2.  The evidence received since that January 2004 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for post-traumatic stress 
disorder and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

II. Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for post-traumatic stress disorder (PTSD) 
was previously denied in January 2004.  Service connection 
was denied because the evidence did not show a confirmed 
diagnosis of PTSD.

Evidence associated with the claims file prior to the January 
2004 decision included:  service treatment records, records 
from a hospital stay from December 1967 to February 1968, the 
ship history of USS Cochrane, VA treatment records from 
August 2002 to October 2003, and a VA examination report from 
December 2003.

Evidence associated with the claims folder after the January 
2004 decision includes: service personnel records, VA 
treatment records from November 2004 to August 2008, private 
treatment records from April 2002 to March 2003, statements 
from the veteran regarding his in-service stressors, and 
hearing transcripts from a March 2007 RO hearing.

The veteran reports as a stressor the death of his daughter 
from crib death while he was on active duty and being on a C-
130 cargo plane that was transporting the bodies of American 
soldiers.  The veteran's service personnel records reflect an 
instance of emergency leave in February 1967.  

In addition, the VA treatment records associated with the 
claims folder subsequent to the January 2004 rating decision 
show diagnoses of and treatment for PTSD.  Thus, new and 
material evidence has been submitted, and the claim for 
service connection for post-traumatic stress disorder is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for post-traumatic stress disorder is 
reopened.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claim for service connection for PTSD on the merits.

Further development is needed in regards to the veteran's 
claimed in-service stressors.  The veteran has claimed that 
the death of his daughter while he was in service as a 
potential cause of his PTSD.  The veteran should supply the 
VA with a death certificate for his daughter or other proof 
of the date of his daughter's death.  

The veteran has also claimed that he was transported to Rhode 
Island on a C-130 cargo plane that was also transporting the 
bodies of American soldiers.  His personnel records indicate 
that in February 1967 he was granted emergency leave.  The 
veteran should supply the VA with the date(s) of the flight, 
the base where he departed from and the base where he arrived 
in Rhode Island, and any other relevant information that 
would help identify the flight for verification purposes.  If 
sufficient information is provided by the veteran, an attempt 
to verify the flight and its transportation of bodies should 
be made through official sources.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
death certificate or other proof of the 
date of death of his daughter.

2.  Request that the veteran supply the 
date(s) when he was transported on the C-
130 cargo plane, the base where he 
departed from and the base where he 
arrived in Rhode Island.  The veteran 
should also be advised to submit any other 
relevant information he has to confirm the 
date of the flight and his presence on it.  

3.  If sufficient information is provided, 
attempt to verify through official sources 
the veteran's claimed stressor of being 
transported on a C-130 that was also 
transporting dead bodies.  

4.  Obtain relevant mental health treatment 
records from the New York Harbor Healthcare 
System dating since August 2007.

5.  If, and only if, sufficient 
corroborating evidence is provided to 
verify the veteran's claimed stressors, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of the verified stressor.  The examiner 
should state whether the verified stressor 
is of a nature sufficient to result in 
PTSD, and if so, whether the veteran meets 
the diagnostic criteria for PTSD due to 
the verified stressor.  All necessary 
tests should be performed.  The rationale 
for all opinions expressed must be set 
forth.  The claims file should be provided 
to and reviewed by the examiner in 
conjunction with the examination.

6.  Thereafter, please readjudicate the 
claim. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


